NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendments filed 04 January 2022.
	The rejections of claims 2, 3, 8, and 19 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 04 January 2022.
	Claim 20 has been canceled. New claim 21 has been added.
	Claims 1-19 and 21, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the structures of the extension slot and platform.

The closest prior art of record includes DiGiovanni (US 2010/0035734).
Regarding independent claim 1, DiGiovanni teaches a stretching device (rocker boot 2), comprising: a heel platform (heel rest 50) sized and shaped to support a heel of a foot of a person thereon (Fig. 5A); a ball platform (platform 70) sized and shaped to support a ball of a foot of a person thereon, the ball platform being angularly offset relative to the heel platform (Figs. 5A-C); one or more connection members (arcuate base 60) connecting the heel platform to the ball platform (Fig. 4); an extension slot (connector 79) connected to the ball platform; and a stretching device extension (attachment 90) comprising an extension platform arranged coplanar with the ball platform (Figs. 7A-C show the bottom of the attachment 90 being a platform arranged coplanar to the platform 70.) … the stretching device extension comprising an extension insert (pegs 98) arranged within and selectively removable from the extension slot (Figs. 7A-C).
DiGiovanni fails to teach wherein the extension platform extends adjacent to the ball platform to form an elongating planar extension of the ball platform that operates in conjunction with the ball platform to support a foot of a person thereon. 

Regarding independent claim 19, DiGiovanni teaches a stretching device (rocker boot 2), comprising: a heel platform (heel rest 50) sized and shaped to support a heel of a foot of a person thereon (Fig. 5A); a ball platform (platform 70) sized and shaped to support a ball of a foot of a person thereon, the ball platform being angularly offset relative to the heel platform (Figs. 5A-C); one or more connection members (arcuate base 60) connecting the heel platform to the ball platform (Fig. 4); and an extension slot (connector 79) connected to an underside of the ball platform …, the extension slot being configured to receive a stretching device extension (attachment 90) comprising an extension platform, the extension platform configured to be arranged coplanar with the ball platform when the extension slot receives the stretching device extension (Figs. 7A-C show the bottom of the attachment 90 being a platform arranged coplanar to the platform 70.).
DiGiovanni fails to teach wherein the extension slot comprises a front-facing opening adjacent to a front end of the ball platform.

Regarding independent claim 21, DiGiovanni teaches a stretching device (rocker boot 2), comprising: a heel platform (heel rest 50) sized and shaped to support a heel of a foot of a person thereon; a ball platform (platform 70) sized and shaped to support a ball of a foot of a person thereon, the ball platform being angularly offset relative to the heel platform (Figs. 5A-C); one or more connection members (arcuate base 60) connecting the heel platform to the ball platform (Fig. 4); an extension slot (connector 79) connected to the ball platform; and a stretching device extension (attachment 90) comprising an extension platform arranged coplanar with the ball platform (Figs. 7A-C show the bottom of the attachment 90 being a platform arranged coplanar to the platform 70.), the stretching device extension comprising an extension insert (pegs 98) arranged within and selectively removable from the extension slot (Figs. 7A-C).
DiGiovanni fails to teach wherein the stretching device extension comprises one or more extension supports disposed under the extension platform, and wherein the extension insert is at least partially affixed to and extends from the one or more extension supports.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784